Citation Nr: 0124681	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  97-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1987.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating criteria used to evaluate sinusitis were 
amended effective October 7, 1996; neither version is more 
favorable and the veteran will therefore be evaluated under 
both rating criteria following this date.

3.  The objective medical evidence does not show that the 
veteran's chronic sinusitis is severe; results in 
incapacitating recurrences, severe and frequent headaches, or 
purulence; or requires prolonged antibiotics.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6513 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for her chronic sinusitis does not adequately reflect the 
severity of that disability.  She contends that her sinusitis 
attacks prevent her from work.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate her claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA) , 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for her 
claim, as well as the evidence of record, by an August 1997 
statement of the case and supplemental statements of the case 
(SSOCs) dated in March 1998, and December 1998.  In SSOCs 
dated in July 2000 and May 2001, the veteran was provided the 
revised rating criteria for sinusitis.  

Pursuant to the June 1999 remand, in July 1999 the RO 
requested that the veteran either submit medical evidence 
herself, or complete and return VA releases of information 
along with names, addresses and dates for her health care 
providers to enable to the RO to directly obtain medical 
evidence.  There is no indication that the veteran did not 
receive this request, such as its return by the U.S. Postal 
Service as undeliverable.  Nevertheless, the veteran failed 
to respond..  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

During the pendency of this appeal the RO has obtained 
various private and VA treatment records.  The private 
treatment records correspond to the care-givers identified by 
the veteran during her October 1997 personal hearing.  VA has 
also conducted relevant examinations, resulting in medical 
opinions as needed, regarding the issue on appeal.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate this claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  She and her representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Turning to the facts of the case, a June 1997 rating decision 
granted service connection for chronic sinusitis.  The 
assigned evaluation was 10 percent, effective October 1996, 
the date of the veteran's claim.  The 10 percent evaluation 
has remained in effect.  The veteran is also service-
connected for fibrous dysplasia with mild degenerative 
changes, right knee; fibrous dysplasia, right temporal bone, 
with post-operative residuals and hearing loss, right ear; 
migraine headaches; and tinnitus, unknown origin, right ear.  

Pertinent medical records dated during the appeal period 
include the report of an April 1997 VA examination for the 
nose and sinus.  It states that the veteran had a history of 
developing sinus problems at Presidia, and that currently the 
infections occurred anywhere from two to three times a year, 
with headaches that were getting somewhat more severe.  They 
were usually frontal and behind the ears and would last for 
several hours.  Past history included sinusitis, recurrent.  

On physical examination, the veteran was somewhat tender to 
percussion over the right frontal maxillary sinuses, but not 
over the left.  She had pressure and pain behind the eye with 
pressure over the left orbital foramen and to a lesser degree 
the left orbital foramen.  The naris was clear otherwise.  
The pertinent impression was chronic and recurrent sinusitis.

A May 1997 private outpatient treatment report indicates that 
the veteran had sinus congestion for three to four days and 
was a bit tender over all four of her sinuses, frontal and 
maxillary.  It was noted that she did not have much in the 
way of purulent discharge but was a frequent sinus infection 
sufferer.  There were no hay fever symptoms.  On physical 
examination, the TMs were clear, the pharynx was benign and 
she had some purulent drainage in the posterior pharynx.  The 
veteran's neck was supple, there was no cervical 
lymphadenopathy and the lungs were clear.  The assessment was 
sinusitis.  

During an October 1997 hearing at the RO, the veteran's 
representative testified that she was a dispatcher for a 
sheriff's department.  Transcript (T.) at p. 2.  The veteran  
provided employment records that represented the amount of 
sick leave she had been forced to use because of her 
headaches, nausea and pain due to her fibrous dysplasia.  T. 
at p. 3.  The veteran testified that she was able to 
distinguish her headaches from sinus attacks by where the 
pain began and progressed.  She said that at most she 
experienced three to four sinus attacks a year.  Sometimes 
the attacks were accompanied by severe headaches.  She 
testified that she would call her private doctor for phoned-
in prescriptions of antibiotics.  She identified by name a 
family medical practice and a physician as treating her for 
sinusitis.  T. at p. 6.  

During and after her hearing, the veteran submitted 
statements from witnesses regarding their observations as to 
the seriousness of her headaches; personal logs of the 
presence and severity of her headache symptoms in 1997 and 
1998; and employment records, showing sick time used from 
1996 to 1998 for her headaches.

According to the report of an April 2000 VA examination for 
sinus disease, a review of the veteran's records revealed 
little in the way of evaluation and treatment for sinus 
disease.  The veteran reported symptoms of nasal obstruction 
several times a year from probable viral URI's, and said that 
she developed infected post-nasal drainage about once a 
month.  She said that she generally used OTC preparations to 
treat these symptoms that typically lasted about seven to ten 
days and occurred about eight to nine times a year.  Rarely, 
her personal physician would prescribe "Cipro" and a 
decongestant when her symptoms were severe.  These episodes 
usually occurred one to two times a year.  These symptoms of 
sinusitis were characterized by an increase in purulent 
discharge and pain in the maxillary and orbital regions.  
There were no indications of an allergic background.  

On examination, the nasal mucosa was somewhat red as if from 
a recent URI but no infected drainage was present.  There was 
clear mucous in the floor of the nose and nasopharynx.  There 
was no tenderness present in the frontal and maxillary areas 
(this was noted to be a poor test since pressure over the 
infraorbital nerve would elicit tenderness without sinus 
disease).  No crusting was present and the middle and 
inferior meatii were clear.  The septum was midline and 
without obstruction.  Sinus x-rays dated in April 1997 were 
read as normal.  The impression was that the veteran had 
evidence of a mild URI on examination but no clinical 
findings of acute or chronic sinusitis.  Her pain was related 
to her fibrous dysplasia of the temporal bone.  It was 
recommended that a CT scan of the sinuses would be necessary 
to determine the presence or absence of chronic sinusitis.  

An outpatient treatment note dated later in April 2000 
discloses that an MRI did not reveal any alarming problems, 
but did show the results of [fibrous dysplasia] surgery.  The 
pain that the veteran was experiencing was from a probable 
inflammatory reaction.  There was no sinus disease.  

A June 2000 statement by the same VA examiner discloses that 
an MRI of the veteran's brain was conducted in April 2000 
which included the paranasal sinus area.  No evidence of 
sinus disease was discovered.  The impression was no evidence 
that acute or chronic sinus disease was present.  

A March 2001 outpatient treatment note provides that an 
apparent sinus infection was clearing clinically.  The 
chronic pain in the right ear was still present with no real 
improvement with treatment for infection or pain.  

In correspondence received in September 2001, the veteran 
asserted that her disabilities were of such severity that 
they had caused her to resign her position at the sheriff's 
office.  She said that she could no longer work due to public 
and personal safety.  She also asserted that her service-
connected migraines, sinusitis and fibrous dysplasia were so 
inextricably intertwined that medications were not effective.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Since the veteran indicated disagreement with the initial 
rating for her sinusitis, the Board will consider entitlement 
to an evaluation in excess of 10 percent from the effective 
date of service connection pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

The veteran's chronic sinusitis has been evaluated as chronic 
maxillary sinusitis under Diagnostic Code 6513.  Under the 
provisions of the Rating Schedule in effect prior to October 
7, 1996, a 30 percent evaluation is warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 10 percent evaluation is assignable 
for moderate sinusitis, with discharge or crusting or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).

Under the provisions of the General Rating Formula for 
Sinusitis (Diagnostic Codes 6510 through 6514), effective 
October 7, 1996, a 30 percent evaluation is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2001).

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for sinusitis, at any time 
during the appeal period under the old or the new criteria.  

In so finding, the Board acknowledges that the record does 
demonstrate that the veteran has suffered from sinusitis.  An 
April 1997 VA examination resulted in an impression of 
chronic and recurrent sinusitis.  Private outpatient 
treatment in May 1997 resulted in an assessment of sinusitis.  
In March 2001, a VA health-care provider noted that an 
apparent sinus infection was improving.  

On the other hand, the medical records fail to show that the 
veteran has suffered from sinusitis throughout the appeal 
period.  An April 2000 VA examination found not evidence of 
acute or chronic sinusitis.  MRI testing performed by VA 
later that month found no evidence of sinus disease.  The MRI 
results were reviewed in June 2000 and the conclusion was 
that no acute or chronic sinus disease was present.  

In addition, the veteran's medical and employment records are 
completely negative for any indication that her attacks of 
sinusitis have been severe to the point of incapacitating her 
(requiring bed rest as well as treatment by a physician).  
The medical records also fail to provide evidence of 
prolonged antibiotic treatment, despite the veteran's hearing 
testimony as to private prescriptions of antibiotics.  

While the veteran may experience headaches that she relates 
to her sinusitis, the April 2000 VA examination and treatment 
notes provide that her pain was due to fibrous dysplasia of 
the temporal bone or probable inflammatory reaction, 
respectively.  At any rate, she has been service-connected 
for migraine headaches as a separate disability.  
Accordingly, any headaches may not be considered when 
evaluating her sinusitis, as the evaluation of the same 
disability or manifestations under different diagnostic codes 
is forbidden by regulation.  38 C.F.R. § 4.14 (2001).

The Board recognizes the veteran's assertions that her 
sinusitis results in purulence.  Nevertheless, the medical 
evidence is negative for objective observations of purulence 
at any time other than May 1997.  The April 2000 VA 
examination report specifically states that there was no 
crusting.  At other times, the medical records merely set 
forth the veteran's own history of purulence.  Such notations 
are not competent medical evidence of purulence.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).

Finally, the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to her 
sinusitis.  She has not shown that her service-connected 
sinusitis has required frequent periods of hospitalization.  
Nor is there documentary evidence in the claims file 
substantiating her assertion that she has been economically 
harmed beyond the degrees of disability anticipated by the 
current 10 percent evaluation.  Again, the veteran's employee 
records do not show that her sick leave was used due to her 
sinusitis, as opposed to any other condition.  The veteran 
testified during her hearing that it was the symptoms of her 
fibrous dysplasia that caused her to miss work.  Further, the 
scarcity of regular, consistent outpatient treatment, as 
shown by the medical evidence of record, supports the 
conclusion that any sick leave used by the veteran was not 
due to her sinusitis.  Hence, the preponderance of the 
evidence is against a finding that the veteran's service-
connected sinusitis is exceptional in nature or causes a 
marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that this service-connected disability has a substantial 
impact upon her occupational abilities that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular evaluation is not for application.

In light of the above, the Board finds that an evaluation in 
excess of 10 percent for chronic sinusitis is not warranted.



ORDER

An evaluation in excess of 10 percent for chronic sinusitis 
is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

